Exhibit 99.1 Contact: Karen L. Howard Vice President – Finance and Chief Financial Officer Columbus McKinnon Corporation 716-689-5550 karen.howard@cmworks.com Columbus McKinnon Reports Fiscal 2009 First Quarter Revenue and Earnings Growth Driven by Strong International Sales – Univeyor Divested § First quarter revenue from continuing operations increased 6.9% to $151.2 million on strong global performance § Gross margin from continuing operations improves 150 bps to 32.1% § Income from continuing operations per diluted share increased 10.9% to $0.61 § Strong balance sheet with debt, net of cash, of $48.4 million, or 13.6% of total capitalization, provides financial flexibility § Univeyor business, to be divested on July 25, classified as discontinued operations in the quarter AMHERST, N.Y., July 24, 2008 – Columbus McKinnon Corporation (NASDAQ: CMCO), a leading designer, manufacturer and marketer of material handling products, today announced financial results for its first quarter fiscal 2009 that ended on June 29, 2008. Prior periods have been restated to reflect the classification of the Company’s Univeyor business as discontinued operations.Columbus McKinnon separately reported today that it signed a definitive agreement to divest its Univeyor subsidiary, which manufactures and installs integrated material handling conveyor systems.As a result of the transaction, the Company will now report its financial results as one operating segment.Except where noted, the following discussion addresses continuing operations. Net sales for the first quarter of fiscal 2009 were $151.2 million, up $9.7 million, or 6.9%, over the same period in the prior year solidly reflecting the positive impact of the Company’s diverse geographic and end-user markets.Income from continuing operations in the first quarter of fiscal 2009 was $11.8 million, up 12.6% from $10.5 million in the first quarter of fiscal 2008.On a per diluted share basis, income from continuing operations was $0.61, a 10.9% increase over $0.55 from last year’s first quarter.Net income, which includes discontinued operations, was $9.7 million for the fiscal 2009 first quarter compared with net income of $9.5 million in the first quarter of fiscal 2008, reflecting losses from the discontinued Univeyor operations of $2.2 million and $1.1 million, respectively.On a per diluted share basis, fiscal 2009 first quarter net income was $0.50, consistent with $0.50 in the same period last year. Timothy T. Tevens, President and Chief Executive Officer, commented, “A key element of our growth strategy has been to drive the top line with investments in new markets around the world.These efforts are paying off with strong product and brand expansion, which is driving double digit growth in international markets.The growth is primarily from emerging economies in Eastern Europe, Asia and Latin America, as well as in the established markets of Western Europe.In addition, our targeted marketing activities in the United States and internationally are resulting in success with the products which serve the energy industry and those in global infrastructure development, among others.Despite Page 1 of 8 a slowed economic environment in the U.S., sales in the first quarter outpaced the same period last year.” Geographic and Market Diversity Drives Sales Growth; Marketing Investments Pay Off The fluctuation in sales compared with last year’s quarter is summarized as follows, in millions: Increased volume $2.0 1.5% Improved pricing 3.7 2.6% Foreign currency translation 4.0 2.8% Total $9.7 6.9% Revenue growth has been driven by growth in international markets, as well as the energy, mining, entertainment and public infrastructure construction markets.Over the last year, the Company increased its investments in sales and marketing activities and resources in Europe, Asia and for targeted U.S. markets, such as the oil and gas and construction industries. International sales from continuing operationswere $49.4 million, or 33% of total net sales, up $6.5 million, or 15% from the first quarter of fiscal 2008, representing the fourth consecutive quarter of double digit growth.International sales growth reflects the continued strong performance of Columbus McKinnon Europe operations as it gains market share and capitalizes on growing economies, especially in Eastern Europe and Russia. Mr.
